11/12/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                             September 14, 2021 Session

       IN RE INVESTIGATION OF WALL AND ASSOCIATES, INC.

               Appeal from the Chancery Court for Davidson County
               No. 18-0606-I     Patricia Head Moskal, Chancellor
                     ___________________________________

                          No. M2020-01687-COA-R3-CV
                      ___________________________________


Pursuant to its authority to investigate unfair or deceptive trade practices under the
Tennessee Consumer Protection Act (“TCPA”), Tenn. Code Ann. § 48-18-101, et seq.,
Appellee Office of the Tennessee Attorney General (“AG”) issued requests for information
to Appellant Wall and Associates, Inc. (“Wall”). Tenn. Code Ann. § 47-18-106(a). Wall
failed to comply with the AG’s requests, and the trial court entered orders compelling
compliance and issuing sanctions. Wall appeals. Discerning no error, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

John R. Jacobson and W. Russell Taber, Nashville, Tennessee, for the appellant, Wall and
Associates, Inc.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Olha N.M. Rybakoff, Senior Assistant Attorney General; and Margaret M. Siller,
Assistant Attorney General, for the appellee, State Attorney General.


                                      OPINION

                       I. FACTUAL AND PROCEDURAL HISTORY

       Wall is a Virginia-based company that maintains an office in Tennessee. The
company describes its business as one “that helps people solve their tax problems by
providing legal services” by acting “as a taxpayer representative, fulfilling the role
expressly granted in the Taxpayer’s Bill of Rights, 26 U.S.C. § 7803.” On September 7,
2017, the AG served Wall with a Request for Information (“RFI”) that contained, in
relevant part, 24 requests for documents and 22 requests for written statements under oath.
In accordance with the TCPA, the RFI stated that the AG had “reason to believe” that Wall
“is engaging in, has engaged in, or . . . is about to engage in” certain unlawful conduct in
violation of the TCPA in connection with its advertisement and provision of tax relief
services. Tenn. Code Ann. § 47-18-106(a). Wall allegedly failed to comply fully with the
RFI for eight months; accordingly, on May 14, 2018, the AG issued a 10-day notice to
Wall under Tennessee Code Annotated § 47-18-106(c) advising that the AG intended to
“initiate proceedings to enforce the RFI.”

       On June 1, 2018, the AG filed a Petition for an Order to Show Cause in the Davidson
County Chancery Court (“trial court”), seeking an order under Tennessee Code Annotated
§ 47-18-106(c) compelling Wall’s compliance with the RFI. The petition alleged that Wall
had produced very limited information, including internal manuals, training documents,
advertising information, and documents related to only thirteen selected Tennessee
consumers; however, the AG alleged that Wall continued to withhold significant
information, including documents related to the remaining Tennessee consumers along
with certain financial information.1 The trial court heard the AG’s petition on December
21, 2018. From the bench, the trial court found that: (1) the AG “has the authority to issue
the request for information based on 47-18-106(a)”; and (2) “the State has shown that it
has reason to believe that there are deceptive practices in advertising.” The trial court then
proceeded to discuss each of the AG’s requests, and, with some minor modifications,
enforced the AG’s RFI. The trial court entered an order on February 14, 2019, on its rulings
from the December 21, 2018 hearing.

        On July 10, 2019, Wall filed a motion for clarification of the February 14, 2019
order. By order of September 25, 2019, the trial court denied the motion in part and granted
it in part. Specifically, the trial court denied Wall’s requests to: (1) “compel the Attorney
General to more specifically identify the conduct under investigation and the aim of its
investigation”; (2) “limit the electronic mail custodians and to limit the search terms for
request nos. 7, 17, and 20-21”; and (3) “deny the Attorney General’s request for additional
discovery from Wall’s information technology contractor and Virginia outside counsel.”
The trial court granted Wall’s motion “regarding Wall’s proposed certification form” and
defined the applicable time period for the requests.

       Following the entry of the September 25, 2019 order, Wall allegedly remained
largely non-compliant with the RFI. As such, the AG moved the trial court for an order:
(1) compelling compliance with the February 14, 2019 and September 25, 2019 orders; (2)
imposing sanctions; and (3) assessing a civil penalty of not more than $1,000. The trial

        1
         There were originally two lawsuits filed against Wall, Case No. 18-0606-I and Case No. 18-0561-
I. Case No. 18-0561-I was dismissed.

                                                 -2-
court heard the motion on May 26, 2020. By order of September 14, 2020, the trial court
granted the AG’s motion and ordered Wall to fully comply with the RFI within 20 days.
The trial court imposed a penalty of $1,000 pursuant to Tennessee Code Annotated § 47-
18-106(e) and awarded the AG its “reasonable attorney’s fees and costs.” By order of
October 23, 2020, the trial court denied Wall’s Tennessee Rule of Civil Procedure 59.04
motion to alter or amend its September 14, 2020 order. On November 13, 2020, the trial
court heard the issue of attorney’s fees and costs. By order of November 23, 2020, the trial
court awarded the AG $5,000 in fees and costs. Wall appeals.

                                                 II. ISSUES

       The parties present several issues for review.2 However, we perceive that there are
two dispositive issues, which we state as follows:

1. Whether the Attorney General exceeded its statutory authority in the Request for
   Information issued to Wall in 2017.
2. Whether the trial court abused its discretion in sanctioning Wall for failure to comply
   with the Request for Information.


        2
            Appellant presents the following issues for review:

        1. Did the Chancery Court err in sanctioning Appellant for allegedly failing to comply
           with the State’s Request for Information (“RFI”) given that the RFI was not
           “sufficiently limited in scope, relevant in purpose, and specific in directive,” as
           required by State ex rel. Shriver v. Leech, 612 S.W.2d 454, 456 (Tenn. 1981), but
           instead had a grossly overly-broad scope, encompassing essentially everything
           Appellant does in the conduct of its business?
        2. Did the Chancery Court err in sanctioning Appellant for allegedly failing to comply
           with the State’s RFI given that in four years the State has not identified one act or
           omission it claims violates the Tennessee Consumer Protection Act, nor one consumer
           the State claims has been harmed, with the result that the RFI is not supported by a
           reasonable factual basis?
        3. After Appellant had provided the State over 100,000 pages of documents and a full
           day of testimony, did the Chancery Court err by sanctioning W&A for alleged non-
           compliance with an indefinite and unsupported RFI with which W&A had made every
           reasonable effort to comply and when neither the State nor the Court had identified the
           alleged non-compliance?

Appellee states the issues as follows:

        1. Whether the chancery court was correct in determining that the Request for
           Information was properly issued to Respondent, Wall and Associates, Inc., by the
           Tennessee Attorney General under the Tennessee Consumer Protection Act, subject to
           the limitations and modifications set by the court.
        2. Whether the chancery court properly sanctioned Respondent for failing to comply with
           the Request for Information.

                                                     -3-
                                III. STANDARD OF REVIEW

        We review questions of law, including those of statutory construction, de novo with
no presumption of correctness. Clark v. Lowe’s Home Centers, 201 S.W.3d 647, 649
(Tenn. 2006). We review a trial court’s decision to impose sanctions and its determination
of the appropriate sanctions under an abuse of discretion standard. Alexander v. Jackson
Radiology Assoc., P.A., 156 S.W.3d 11, 14 (Tenn. Ct. App. 2004) (citing Lyle v. Exxon
Corp., 746 S.W.2d 694, 699 (Tenn. 1988)). An abuse of discretion occurs when the trial
court “causes an injustice to the party challenging the decision by (1) applying an incorrect
legal standard, (2) reaching an illogical or unreasonable decision, or (3) basing its decision
on a clearly erroneous assessment of the evidence.” Lee Med., Inc. v. Beecher, 312 S.W.3d
515, 524 (Tenn. 2010).

                                       IV. ANALYSIS

               A. The Attorney General’s authority to issue the RFI

       Under the TCPA, “[u]nfair or deceptive acts or practices affecting the conduct of
any trade or commerce constitute unlawful acts or practices.” Tenn. Code Ann.
§ 47-18-104(a). Section 47-18-106 of the TCPA grants the AG power to investigate such
practices, to-wit:

       Whenever the attorney general has reason to believe that a person is
       engaging in, has engaged in, or, based upon information received from
       another law enforcement agency, is about to engage in any unlawful act or
       practice under this part, or has reason to believe it to be in the public interest
       to conduct an investigation to ascertain whether any person is engaging in,
       has engaged in, or is about to engage in such act or practice, the attorney
       general may:
       (1) Require the person to file a statement or report in writing, under oath or
       otherwise, as to all the facts and circumstances concerning the alleged
       violation and to furnish and make available for examination all documentary
       material and information relevant to the subject matter of the investigation;
       (2) Examine under oath any person connected to the alleged violation; and
       (3) Examine any merchandise or any sample of merchandise deemed relevant
       to the subject matter of the investigation.

Tenn. Code Ann. § 47-18-106(a). When interpreting a statute, this Court’s duty is to
“ascertain and give effect to the legislative intent.” Sharp v. Richardson, 937 S.W.2d 846,
850 (Tenn. 1996). Based on the natural and ordinary meaning of the language used in the
TCPA, and specifically in § 47-18-106(a), we conclude that the legislative intent was to
grant the AG broad investigatory power. See Methodist Healthcare-Jackson Hosp. v.
Jackson-Madison Cty. Gen. Hosp. Dist., 129 S.W.3d 57, 67 (Tenn. Ct. App. 2003) (“In

                                             -4-
the absence of ambiguity, legislative intent is derived from the face of a statute, and the
Court may not depart from the ‘natural and ordinary’ meaning of the statute’s language.”)
This power is, of course, subject to Constitutional limits. However, corporations “can
claim no equality with individuals in the enjoyment of a right to privacy” and “law-
enforcing agencies have a legitimate right to satisfy themselves that corporate behavior is
consistent with the law and the public interest.” United States v. Morton Salt Co., 338
U.S. 632, 652 (1950). This Court has previously recognized that

       [The U.S. Supreme Court has] set forth the Fourth Amendment standards for
       a request for information by a governmental agency.[3]
             The request is reasonable if it is “within the authority of the issuing
       governmental agency, . . . not too indefinite, and the information sought is
       reasonably relevant” to the subject matter of the investigation.
Windsor Tower, Inc. v. Eaden, 1983 WL 953709, at *5 (Tenn. Ct. App. Jan. 26, 1983)
(quoting Morton Salt Co., 338 U.S. at 652).

   1. Sufficiency of the factual basis for the investigation

     Wall argues that the state “failed to provide a sufficient factual basis for its
enormously expensive, disruptive, and disproportionate investigation.”

        The RFI states that the AG has reason to believe that Wall “is engaging in, has
engaged in, or is about to engage in unfair and deceptive acts and practices in violation of
the [TCPA] . . . in connection with its advertisement and provision of tax relief services to
consumers in Tennessee and elsewhere.” In a declaration filed in connection with the AG’s
Petition for an Order Compelling Compliance with Investigative Subpoena, Assistant
Attorney General Travis Brown provided the following information concerning the “reason
to believe” element:

               3. Prior to the issuance of the investigative subpoena to Wall on
       September 7, 2017, the Attorney General’s Office received substantial
       information regarding potential unfair or deceptive acts or practices
       committed by Wall in the course of Wall’s advertising and providing tax
       relief services to consumers in Tennessee and to consumers in other states
       3
           The Fourth Amendment provides:

               The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants shall
       issue, but upon probable cause, supported by Oath or affirmation, and particularly
       describing the place to be searched, and the persons or things to be seized.

U.S. Const. amend. IV.

                                                  -5-
        from its Kingsport office.

               4. This information, among other things, formed the Attorney
        General’s reason to believe that Wall was engaging in, had engaged in, or
        was about to engage in unfair or deceptive acts or practices in violation of
        the TCPA in connection with its advertisement and provision of tax relief
        services to consumers in Tennessee and elsewhere.

               5. In early 2017, the Office of the Virginia Attorney General informed
        the Tennessee Attorney General’s Office about an ongoing consumer
        protection investigation into Wall’s business practices in Virginia. This
        referral of Wall’s business conduct was made because Virginia discovered a
        large Wall office in Kingsport, Tennessee, that serviced Wall’s consumers
        across the country.

              6. The State of Virginia has since filed a consumer protection
        enforcement action against Wall. . . .[4]

                7. The Attorney General then obtained hundreds of consumer
        complaints filed against Wall with various governmental and non-
        governmental agencies. Wall is aware of the content of these consumer
        complaints; Wall has provided some of these complaints to the Attorney
        General from its internal customer files. These consumer complaints identify
        a host of potential unlawful conduct in Wall’s advertising and provision of
        tax relief services.

In support of his statements, Mr. Brown attached two of the consumer complaints as
“illustrative examples of the vast number of consumer complaints that were in the Attorney
General’s possession prior to issuing the September 7, 2017 investigative subpoena to
Wall.”

        In order “[t]o prove that a request for information was validly issued, [the Attorney
General] must only show that they had the requisite ‘reason to believe’ required by T.C.A.
§ 47-18-106(a).” In re Law Sols. Chicago LLC, ---S.W.3d---, No. M2020-00411-COA-
R3-CV, 2021 WL 223817, at *7 (Tenn. Ct. App. Jan. 22, 2021), perm. app. denied (May
12, 2021) (quoting Windsor Tower, 1983 WL 953709, at *3). Here, the AG has satisfied
this burden. Applying the plain language of Tennessee Code Annotated § 47-18-106(a),
either the information provided to the AG by the Office of the Virginia Attorney General
        4
          The Virginia Attorney General’s complaint, which was filed on September 13, 2017 in a Virginia
circuit court, alleged, inter alia, that Wall “deceiv[es] consumers about its office locations; misrepresent[s]
its average results; misrepresent[s] the specific results it can obtain for consumers; misrepresent[s] the
duration and cost of its services; and misrepresent[s] its employees’ tax-related experience, qualifications,
and abilities.”

                                                    -6-
or the consumer complaints alone evidence a sufficient basis for the AG to have reason to
believe Wall was engaging in or had engaged in unfair or deceptive acts or practices such
that it was in the public interest to conduct an investigation. Therefore, we conclude that
AG was authorized to issue the RFI. We now turn to address the issue of whether the
information requested under the RFI was sufficiently related to the subject matter of the
AG’s investigation.

    2. Scope of the RFI

      Wall argues that “the RFI was not ‘sufficiently limited in scope, relevant in purpose,
and specific in directive,’ as required by State ex rel. Shriver v. Leech, 612 S.W.2d 454,
456 (Tenn. 1981).”

       Wall’s reliance on Shriver is misplaced, as Shriver is distinguishable from the
instant case. In Shriver, the AG issued a civil investigative demand (“CID”), pursuant to
Tennessee Code Annotated § 8-6-402, rather than an RFI under the TCPA. Id. The
Tennessee Supreme Court held that the CID failed to meet the statutory requirements to
“state in the CID the ‘case’ that is pending or the ‘matter’ under investigation” and to
“identify the parties to the ‘case’ or ‘investigation,’” and that it was not issued by the
attorney general. Id. at 455–456; Tenn. Code Ann. §§ 8-6-401, -402. The TCPA, however,
does not include the same requirements.

        Nevertheless, Wall asserts that “[i]mplicit in [§ 47-18-106(a)] is that the State
identify ‘the alleged violation’” and that “due process principles implicitly require
disclosing the case that is pending or the matter that is being investigated.” In context,
section 47-18-106(a)(1) provides that, if the AG has “reason to believe that a person is
engaging in . . . any unlawful act or practice [under the TCPA],” it may “[r]equire the
person to file a statement or report . . . as to all the facts and circumstances concerning the
alleged violation . . . .” (emphasis added). Contrary to Wall’s appellate argument, we do
not read the phrase “alleged violation” in section 47-18-106(a)(1) to require the AG to
explicitly identify the matter under investigation. Rather, this section of the statute puts
the onus on the party being investigated to comply with the AG in its investigation. This
reading is necessary in order for the AG to exercise his or her investigatory power granted
in section 47-18-106.5 As this Court has previously explained:

        The power given to [the AG] to compel production of testimony and
        documents or materials is intended to allow [the AG] to obtain information
        about whether unfair and deceptive trade practices are taking place and to
        ascertain if an enforcement action is warranted. Cf., People ex rel. Babbitt v.

        5
         The TCPA is to be “liberally construed” to promote its policies, Tenn. Code Ann. § 47-18-102(2),
and this Court’s aim “is to construe a statute in a way that avoids conflict and facilitates the harmonious
operation of the law,” Lee Med., 312 S.W.3d at 527.

                                                   -7-
       Herndon, 119 Ariz. 454, 581 P.2d 688, 691 (1978); State ex rel. Danforth
       v. Independence Dodge, Inc., 494 S.W.2d 362, 366 (Mo. App. 1973). To
       require [the AG] to make out a cause of action at the compliance hearing
       would “require (them) to know in advance what (they) cannot know until the
       investigation is completed.” Mobil Oil Corp. v. Killian, 30 Conn. Sup. 87,
       301 A.2d 562, 565 (1973).

In re Law Sols. Chicago LLC, 2021 WL 223817, at *7 (quoting Windsor Tower, 1983
WL 953709, at *3–4). Accordingly, the correct standard for judging the reasonableness of
an RFI issued pursuant to § 47-18-106 is the “reasonably related” standard. See id., at *7.
It is necessarily a low threshold, as an overly strict standard of relevancy “would
substantially frustrate the enforcement of the [TCPA].” Windsor Tower, 1983 WL 953709,
at *5. Indeed,

       [i]t should be borne in mind that the purpose of such an investigation . . . is
       to uncover matters previously unknown to the investigating body which may
       or may not provide grounds for further action. It cannot know in advance
       what its investigation may produce; therefore, the most that can be required
       is that the investigator provide a “reasonably informative description” of
       what is required.

Id. at *5–6 (quoting Scott v. Ass’n for Childbirth at Home, Int’l, 430 N.E.2d 1012, 1021–
1022 (Ill. 1981)) (bracketed text omitted). Here, the AG provided Wall with a “reasonably
informative description” of the scope of its investigation in a February 7, 2018 letter from
Assistant Attorney General Brown to Wall’s attorney. This letter provided a non-exclusive
list of nine “provisions of Tenn. Code Ann. § 47-18-104 the Attorney General is
considering in his investigation.”

        On February 14, 2019, the trial court entered an “Order Granting in Part and
Denying in Part Attorney General’s Petition for an Order Compelling Wall and Associates,
Inc. to Comply with Request for Information.” The RFI required Wall to respond to 24
requests for production of documents (“RFPs”), 22 written statements under oath
(“WSUOs”), and to provide sworn testimony from competent witness on eleven topics. Of
the 24 RFPs: (1) the AG decided not to pursue two of them; (2) Wall had no objection to
five others (and had already complied with some of them); and (3) the trial court denied
two requests and part of another on its finding that compliance would be overly
burdensome even though the requests were relevant. After modifying four requests in
order to limit the scope to Wall’s business activities in Tennessee, the trial court ordered
compliance with the remaining requests. However, recognizing that some materials may
be subject to privilege, the trial court directed that, “[I]f there are privileged materials, then
the court would need to know in Wall’s response that they are privileged and what they
are, in a privilege log.” With respect to the WSUOs, seven were not disputed. The trial
court ordered compliance with the remaining WSUOs and gave clarifying instructions that

                                              -8-
identified where and how Wall’s compliance was lacking.6 The trial court also instructed
Wall as to how it should respond to any WSUOs for which the company lacked
information.

       Although we will not extend the scope of this opinion to address each of the AG’s
requests individually, we have reviewed each against the trial court’s explanations and
modifications as set out in its orders. From our review, we conclude that the AG’s RFI, as
modified by the trial court, is sufficiently limited in scope. Specifically, the AG’s requests
are: (1) reasonably relevant to the subject matter of the investigation, i.e., unfair and
deceptive acts or practices by Wall; and (2) not too indefinite, as they provide a “reasonably
informative description” of what is required. See Windsor Tower, 1983 WL 953709, at
*5–6. Furthermore, there is no evidence to show that compliance with the RFI would
unduly burden Wall. See id. at *6 (quoting United States v. Nanlo, Inc., 519 F.Supp. 723,
728 (D.C. Mass. 1981)) (“Where agency authority and relevancy are established, ‘[t]he
burden of demonstrating unreasonableness rests with the party asked to produce the
information.’”).

                           B. Sanctions for failure to comply with the RFI

        Tennessee Code Annotated § 47-18-106(e) provides, in relevant part:

        Any person who has received notice of a request for information . . . and with
        intent to avoid, evade, or prevent compliance, in whole or in part, with any
        civil investigation or order under this part, . . . conceals, withholds, destroys,
        mutilates, falsifies or by any other means alters any documentary material in
        the possession, custody, or control of any person subject to such notice, shall
        be subject to a civil penalty of not more than one thousand dollars ($1,000),
        recoverable by the state in addition to any other appropriate sanction.
        6
            The following is a representative example from the order:

                  Statement 20 asks Wall to “[d]escribe in detail your factual basis for the claim
        that you ‘deliver one of the highest rates of acceptance by the IRS.’” Wall has represented
        that it has not objected to this item and already answered it. Wall also stated that it stopped
        making this representation. The Court finds that Wall provided a limited response for the
        year 2013, which is not the relevant time period defined in the Attorney General’s RFI, and
        that Wall will need to amend its answer to address the years that are at issue in the Attorney
        General’s investigation, by year, beginning with 2014 and going forward. The Court
        further finds that to the extent Wall is claiming that it stopped making this representation,
        then Wall must identify in its answer the date on which Wall stopped making the
        representation and explain that it does not have anything that it is relying on, or if Wall is
        relying on the 2013 numbers. Therefore, Wall is hereby ORDERED to fully respond to
        Statement 20 as set forth in this Order and complete the Certification within 45 days of
        entry of this Order.

(Citations to the record omitted.)

                                                    -9-
       In its April 29, 2020 “Motion for an Order Compelling Compliance, Imposing
Sanctions, and Assessing Civil Penalties, Pursuant to Tenn. Code Ann. § 47-18-106(e),”
the AG alleged that Wall had not complied with the trial court’s order of February 14,
2019, and asked the trial court to impose the $1,000 penalty contemplated under section
47-18-106(e), and to further impose the following sanctions:

        (1) an order that Wall and Associates retain a vendor to conduct the search
        and production of ESI, which Wall and Associates has refused to perform (or
        alternatively, an order authorizing the Attorney General to select an
        independent, third-party eDiscovery vendor to conduct these searches); and
        (2) an order that Wall reimburse the Attorney General’s Office for the costs
        and attorney’s fees that the Attorney General’s Office incurred in bringing
        this motion[.]

The trial court heard the AG’s motion on May 26, 2020. By order of September 14, 2020,
the trial court granted the AG’s motion and imposed a penalty of $1,000. Furthermore, the
trial court awarded the AG costs and reasonable attorneys’ fees associated with the motion
to compel. As noted above, the trial entered an order on November 23, 2020, awarding the
AG $5,000 in attorney’s fees and costs

      Wall argues that the trial court erred issuing the foregoing sanctions for its non-
compliance with the RFI because “[n]o one . . . has ever been able to identify the supposed
noncompliance that resulted in these sanctions.” Furthermore, Wall contends that

        [b]efore the May 26, 2020 hearing on the State’s motion to compel and for
        sanctions, W&A had produced over 100,000 pages of documents, including
        330 Tennessee customer files, advertisements, emails, training materials,
        recruiting and hiring documents, templates for working with taxing
        authorities, pleadings and correspondence regarding other governmental
        proceedings, employee lists and contact information, tax returns, and
        financial information. The production had included everything the Court had
        required . . . .7

        Contrary to Wall’s contention, both the AG and the trial court identified Wall’s
numerous failings to comply with the AG’s RFI and the trial court’s order related to the
RFI. For example, at the May 26, 2020 hearing, Assistant Attorney General Brown stated
that, since entry of the trial court’s September 25, 2019 order, Wall had made only one
supplemental response. Even so, Mr. Brown clarified that this supplemental response was
not made until May 23, just a few days before the hearing, and the tendered response did

        7
          Despite Wall’s contention that prior to the May 26, 2020 hearing it had produced everything the
court required, Wall provided additional documents in October and November of 2020.

                                                 - 10 -
not include the documents requested in RFI numbers 7 and 17. Specifically, Assistant
Attorney General Brown stated:

               The Attorney General’s office received 1,415 documents on Saturday
        morning and, of those, 1,228 were emails. It’s a far cry from the 700,000
        documents that were allegedly responsive to these search strings. And
        what’s curious, Your Honor, is that going through these documents that were
        produced, they don’t seem to have even been responsive to the search strings
        that were agreed upon.

In its September 14, 2020 order granting the AG’s motion, the trial court stated: “[T]he
Attorney General states that [Wall] has refused to produce electronic communications in
response to document request numbers 7, 17, and 20-21, and certain financial information
in response to document request number 23 and written statement number 18.”
Furthermore, Wall “did not provide the court with any supplementation to its response to
the motion to compel, confirming its compliance.”8 The trial court concluded:

                The court finds that [Wall] received notice of the 2017 RFI and the
        court issued Orders on February 14 and September 25, 2019, compelling
        [Wall’s] compliance with the 2017 RFI, as modified. [Wall] has failed to
        fully comply with the 2017 RFI and the court’s Orders. The court finds that
        [Wall’s] refusal is with the intent to avoid or evade full compliance under
        Tenn. Code Ann. § 47-18-106(e). The court concludes that the imposition
        of a civil penalty of $1,000 against [Wall] is warranted and is recoverable by
        the state.
                The court further finds that the Attorney General’s motion to compel
        was necessitated by [Wall’s] continuing noncompliance with the 2018 RFI
        and the court’s February 14 and September 25, 2019 Orders, warranting an
        award of the Attorney General’s costs and reasonable attorneys’ fees
        associated with the motion to compel as an additional appropriate sanction
        under Tenn. Code Ann. § 47-18-106(e).

         We review the trial court’s decision to award sanctions under the abuse of discretion
standard, which “reflects an awareness that the decision being reviewed involved a choice
among several acceptable alternatives,” and does not permit us to substitute our discretion
for that of the trial court. Lee Med., 312 S.W.3d at 524. Accordingly, we will not disturb
a trial court’s discretionary decision unless “the trial court has misconstrued or misapplied
the controlling legal principles or has acted inconsistently with the substantial weight of
the evidence.” Griffith Servs. Drilling, LLC v. Arrow Gas & Oil, Inc., 448 S.W.3d 376,

        8
         Moreover, although it repeatedly claimed to have complied with the trial court’s order, Wall did
not provide certification of compliance to the trial court until October 9, 2020 (at the hearing on Wall’s
motion to revise the September 14, 2020 order).

                                                 - 11 -
379 (Tenn. Ct. App. 2014) (quotations omitted). Here, the trial court clearly considered
and applied Tennessee Code Annotated § 47-18-106(e), and its decision on sanctions was
not against the weight of the evidence. The penalties imposed on Wall were within the
scope of alternatives set forth in § 47-18-106(e). Therefore, we conclude that the trial court
did not abuse its discretion in sanctioning Wall for failure to comply with RFI and the trial
court’s orders.

                                     IV. CONCLUSION

        The judgment of the trial court is affirmed, and the case is remanded for such further
proceedings as may be necessary and are consistent with this opinion. Costs of this appeal
are assessed to the Appellant, Wall and Associates, Inc., for all of which execution may
issue if necessary.


                                                         s/ Kenny Armstrong
                                                     KENNY ARMSTRONG, JUDGE




                                            - 12 -